DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
Response to Amendment
Claims 1-12, 14-15 and 17-22 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-5, 7-12, 15 and 17 under 35 USC 102 as being anticipated by Mehring have been fully considered, and are persuasive. Mehring fails to teach the port plenum axis defined through the port plenum inlet and aligned with the port plenum inlet. The rejection is withdrawn. Subsequently, the rejections under 35 USC 103 are withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US2017/0370287).

    PNG
    media_image1.png
    462
    669
    media_image1.png
    Greyscale

Regarding claim 1, Pearson teaches (Figs. 4-5) a ported shroud for a compressor associated with a gas turbine engine, comprising: a primary inlet (1215) configured to be in fluid communication with the compressor (112), the primary inlet defined to extend along a central axis (1160) of the ported shroud; a bellmouth (1150) that surrounds the primary inlet; and a port plenum (1213) configured to be in fluid communication with the compressor (through 1210), the port plenum extending along a port plenum axis (see annotated Fig. 5) from a port plenum inlet (1220) to proximate a port plenum outlet (1238), the port plenum axis transverse to the central axis of the ported shroud (see annotated Fig. 5, the axes are not aligned) and transverse to a direction of fluid flow (indicated by arrows in Fig. 5), the port plenum axis defined through the port plenum inlet and aligned with the port plenum inlet (see annotated Fig. 5, the inlet is on the same line as the axis), the port plenum inlet defined through the bellmouth such that a torturous path is defined (see Figs. 4-5) to the port plenum inlet, the port plenum including the port plenum outlet downstream from the port plenum inlet configured to direct fluid onto the compressor (see Fig. 5).
Regarding claim 2, Pearson teaches (Figs. 4-5) a ramp surface (1216) is defined proximate the port plenum inlet that extends outward in the direction of fluid flow.
Regarding claim 3, Pearson teaches (Figs. 4-5) the ramp surface defines the tortuous path (see Fig. 5) to the port plenum inlet to inhibit fine sand and dust particles from entering the port plenum inlet. 
Regarding claim 4, Pearson teaches (Figs. 4-5) the ramp surface extends at an angle of 90 degrees to 180 degrees relative to an exterior surface of the ported shroud (the ramp surface clearly extends at an angle greater than 90 degrees measured to its base). 
Regarding claim 5, Pearson teaches (Figs. 4-5) the ramp surface is upstream from the bellmouth in the direction of fluid flow. 
Regarding claim 7, Pearson teaches (Figs. 4-5) the port plenum inlet is orientated away from the direction of fluid flow toward the ported shroud.
Regarding claim 8, Pearson teaches (Figs. 4-5) the port plenum outlet extends along an outlet axis (see annotated Fig. 5), and the outlet axis is transverse to the axis port plenum axis and perpendicular to the central axis. 
Regarding claim 9, Pearson teaches (Figs. 4-5) the port plenum is defined between a surface of the bellmouth (see Fig. 4) that extends from the bellmouth to the port plenum outlet and an opposed second surface (generally 1600), the second surface is opposite the ramp surface, and the surface of the bellmouth includes a rounded corner (near element 1222) proximate to the port plenum outlet.
Regarding claim 10, Pearson teaches (Figs. 4-5) the identical elements in claim 1, and further teaches a ramp surface (1216) defined about a perimeter of the ported shroud, the ramp surface upstream from the bellmouth in a direction of fluid flow (indicated by arrows in Fig. 5), and the port plenum outlet extends along an outlet axis that is perpendicular to the central axis and transverse to the port plenum axis (see annotated Fig. 5). 
Regarding claims 11-12, 15 and 17, the claims are substantially identical to claims 3-5 and 7-9, and are rejected in an identical manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson.
Regarding claim 6, Pearson teaches the ported shroud of claim 2, and further teaches at least one strut interconnects the bellmouth with the ramp surface (see Fig. 4) such that the port plenum inlet is discontinuous about a perimeter of the ported shroud, and the port plenum outlet is a continuous opening (see Fig. 5) defined about the perimeter of the ported shroud,
Pearson fails to teach the ported shroud is asymmetric relative to the central axis.
Since applicant has not disclosed that having the ported shroud be asymmetric relative to the central axis solves any stated problem or is for any particular purpose and it appears that the ported shroud of Mehring would perform equally well being asymmetric as claimed by applicant, it would have been an obvious matter of design choice to modify the ported shroud of Pearson and change it to be asymmetric relative to the central axis as claimed for the purpose of routing flow into the shroud. 
Regarding claim 14, the claim is substantially identical to claim 6, and is rejected in an identical manner. 
Regarding claim 18, Pearson teaches (Figs. 4-5) the identical elements from claims 1 and 10, and further teaches a gas turbine engine (Fig. 1) comprising: an inlet duct (152); and a compressor (112) downstream of the inlet duct and configured to draw fluid into the inlet duct, and a plurality of struts (paragraphs [0050-0051]) that span the port plenum inlet and interconnect the bellmouth with the ramp surface such that the port plenum is discontinuous about a perimeter of the ported shroud.
Pearson fails to teach the ported shroud is asymmetric relative to the central axis.
Since applicant has not disclosed that having the ported shroud be asymmetric relative to the central axis solves any stated problem or is for any particular purpose and it appears that the ported shroud of Mehring would perform equally well being asymmetric as claimed by applicant, it would have 
Regarding claim 19, the claim is substantially identical to claims 4 and 12, and is rejected in an identical manner.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Mehring (US2008/0152500).
Regarding claim 20, Pearson teaches the gas turbine engine of claim 18, but fails to explicitly teach the port plenum inlet has race-track shaped openings defined by the plurality of struts. 
In an analogous art, Mehring teaches a ported shroud (2) for a turbomachine. Mehring teaches (Fig. 1) the port plenum inlet (30) may have a variety of shapes, including semicircular (see Paragraph [0018]). It is further noted that Applicant has not established the race-track shape is critical. 
It would have been obvious to one having ordinary skill in the art to modify the gas turbine engine of Mehring in view of Mehring and change the port plenum inlet to have race-track shaped openings defined by the plurality of struts according to the teachings of Mehring to form an effective shape for a port plenum inlet. 
Regarding claims 21 and 22, the claims contain the “race-track” limitation identical to claim 20, and Pearson is modified by Mehring in an identical manner. Pearson further teaches the port plenum defines a converging channel from the port plenum inlet to port plenum outlet (see Fig. 5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745